Citation Nr: 0607148	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from July 1970 to October 
1971; she was assigned a re-enlistment code of RE-4.  The 
appellant apparently then later reenlisted under another name 
and served from November 1980 to February 1983, when she was 
separated in lieu of a court martial.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2000 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the service 
connection claim on appeal.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed psychiatric disorder is traceable to her active 
military service.

The RO had attempted to obtain schedule the appellant for 
examination by a VA psychiatrist.  However, this examination 
was never accomplished.  It is not clear why VA personnel did 
not go to the prison to examine the appellant.  There is a 
letter from a prison official that the correctional facility 
would not afford the appellant an examination, but it is 
unclear whether VA personnel were precluded from conducting 
the examination.  The VA has a statutory obligation to assist 
veterans in the development of their claims; the duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must 
obtain outstanding VA records, which may well contain 
significant medical findings and conclusions relative to the 
veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c).  Review of the evidence of record 
reveals that the appellant received VA treatment in a 'CARP' 
facility beginning in October 1996; the associated records 
have not been obtained and added to the claims file.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the appellant's complete VA treatment records, 
including all records from CARP and Homeless Services, should 
be obtained and associated with the claims file.

Review of the evidence of record also reveals that, since her 
separation from service, the appellant has been incarcerated 
in prisons and jails on several occasions for substance abuse 
and related offenses, including burglary.  However, no 
sentencing reports and/or psychiatric evaluations are of 
record for any one of these incarcerations.  Psychiatric 
treatment records from the last incarceration, at the 
Washington State Prison in Davisboro, Georgia have been added 
to the claims file, but it does not appear that these records 
are complete.  No prison records dated before 2000, or after 
2004, are of record.  Any such prison sentencing evaluations 
and treatment records should be identified (with assistance 
of the appellant as necessary), obtained, and associated with 
the claims file.

In regard to the appellant's psychiatric/PTSD claim based on 
non-combat stressors, the United States Court of Appeals for 
Veterans Claims (Court) has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The VA Adjudication Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a non-
combat stressor "may be obtained from" service records or 
"other sources."  M21-1, part VI, formerly 7.46.  With regard 
to specific claims based upon personal assault, M21-1, part 
III, 5.14(c), provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  Included 
among the sources are statements from confidants, such as 
fellow service members, and records that indicate behavioral 
changes that occurred at the time of the incident that may 
indicate the occurrence of an in-service stressor.  A Court 
case, Patton v. West, 12 Vet App 272 (1999), has highlighted 
the importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the RO has achieved the 
level of development required by the Court's holding in 
Patton.

Service personnel files for each period of service are of 
record.  However, the appellant's Army performance evaluation 
reports are not of record for either period of service.  
Service medical records from the appellant's first period of 
service are of record, but not those from her second period 
of service.  Service personnel and medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained, if available, prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In addition, there is nothing in the 
evidence of record that indicates the circumstances or 
investigative findings that led to the issuance of the 
November 1991 DD 215 that reflects a name and Social Security 
number change for the appellant's second period of service.  
Finally, no analysis of the circumstances of the appellant's 
second enlistment vis-à-vis her report of the occurrences of 
the summer of 1971 has been undertaken.

In view of the account given by the veteran of the sexual 
assault that purportedly happened in service and of the 
events that followed, the Board will ask for the RO to 
attempt to develop the record further as will be explained 
below.  Regardless of whether an in-service stressor is 
verified, the appellant should also be afforded a VA 
examination to determine if PTSD or any other psychiatric 
disorder as noted in the claims file is traceable to her 
active military service.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate her 
psychiatric/PTSD claim and of what part 
of such evidence she should obtain, 
including more detailed information 
regarding stressors, and what part the RO 
will yet attempt to obtain on her behalf, 
including VA records.  She should also be 
told to provide any evidence in her 
possession pertinent to his PTSD claim.  
38 C.F.R. § 3.159 (2005).

2.  The RO should take appropriate steps 
to secure the service medical records 
from the appellant's second periods of 
service, as well as the rest of her 
service personnel records, including her 
Army performance evaluation reports, and 
all paperwork relating to the issuance of 
the November 13, 1991 DD 215.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
assault during service.  The RO inquiry 
should include possible sources listed in 
M21-1, part III, 5.14.  The appellant 
should be advised that this information 
is necessary to obtain supportive 
evidence of the stressful event(s) and 
that she must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

5.  The RO should obtain the appellant's 
VA CARP and Homeless Services records and 
all other VA treatment records not 
already of record and associate them with 
the claims file.

6.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
courts, prisons, jails, hospitals or 
treatment centers (private or government) 
who provided her with relevant evaluation 
or treatment for any psychiatric disorder 
since 1971, not already provided.  After 
obtaining the appropriate signed 
authorizations from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal.  In particular, 
all court evaluations/pre-sentencing 
reports and the records of treatment by 
the Washington State Prison and any other 
prison facility should be sought.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

7.  After completing the above 
development, the RO then should review 
the file and prepare a summary including 
all associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

8.  The RO should schedule the appellant 
for a comprehensive examination by a VA 
psychiatrist, in prison if necessary, to 
determine the nature and etiology of her 
current psychiatric disorder(s) and 
specifically to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the requested study.  
The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  (The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.)

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history (to include 
in-service and post-service medical 
reports), or based on a review of the 
records alone if the appellant is not 
examined, should provide an opinion as to 
the diagnosis and medical probabilities 
that each psychiatric disorder found is 
traceable to the veteran's military 
service.  All necessary tests and studies 
should be conducted.  The examiner should 
also reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's PTSD, if any.  

In particular, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology is 
attributable to any disease or incident 
suffered during her active service; any 
disease or incident suffered prior to 
service, including family trauma; any 
disease or incident suffered after 
service, including the appellant's 
various prison terms, the adoption of her 
daughter and the appellant's 
homelessness; or to a combination of such 
causes or to some other cause or causes.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to either of the appellant's 
periods of service, the examiner must 
state whether any such identified 
pathology worsened during either one of 
the appellant's periods of active 
military service (July 1970 to October 
1971, and November 1980 to February 
1983).  If worsening occurred, can it be 
concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder?

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

9.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

10.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim of 
service connection for psychiatric 
disability.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


